Citation Nr: 0006804	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from November 1965 to May 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The case was 
last at the Board in June 1997, when service connection for 
chronic respiratory disability and chronic low back 
disability was granted, and the remaining issues were 
remanded for further development of the evidence.  While the 
appeal was in remand status, the RO granted service 
connection for tinnitus and a left knee disability and an 
initial 10 percent rating for the service-connected left 
shoulder disability.  At the present time, only the issues 
listed on the cover page of this decision are currently in 
appellate status.  


FINDING OF FACT

The claim seeking service connection for a right knee 
disability is not shown to be plausible.  


CONCLUSION OF LAW

The claim seeking service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Of course, service connection can be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A claimant is always obliged to present evidence of a well-
grounded claim; i.e., a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Also, a well-grounded 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. 
§ 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability, incurrence of a disease or injury in service, and 
a relationship or nexus shown between the current disability 
and an injury or disease incurred in service or some other 
manifestation of the disability during service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the appellant suffered an acute and transitory 
right knee injury in service when he twisted the right knee 
while playing softball in November 1985.  X-ray studies 
disclosed no evidence of fracture or subluxation.  The final 
clinical assessment in December 1985 was of a resolving 
medial collateral ligament strain.  No further complaint or 
treatment involving the right knee is reflected in the 
service medical records, and the report of the service 
retirement medical examination in April 1988 indicated that 
the right knee was normal on clinical evaluation.  

In January 1994, the appellant filed an initial claim seeking 
service connection for, among other claimed disabilities, 
"both knees."  Service connection has since been granted 
for a left knee disability.  

On VA orthopedic examination in March 1994, the appellant 
complained of "an insidious onset of knee pain since 
approximately 1988.  The left is worse than the right."  
Medical examination on that occasion disclosed no "objective 
evidence of pain on motion, instability or impairment."  
Nevertheless, the examiner reported a diagnosis of mild 
bilateral patellofemoral degenerative joint disease 
(arthritis) based solely upon the appellant's subjective 
complaints and without even ordering x-ray studies.  The 
Board pointed out, via June 1997 remand, that this 
examination could not be viewed as adequate for rating 
purposes, and that x-ray evidence of arthritis in one or both 
knees was required in order to sustain such a diagnosis.  
Moreover, the examiner expressed no opinion concerning any 
possible nexus to service.  

VA examination in July 1997 resulted in a diagnosis 
pertaining only to the left knee, and only left knee x-ray 
studies were ordered by the examiner.  A subsequent VA 
examination in March 1998 produced exactly the same results.  
It was reported in an addendum to the examination report 
that, since the appellant did not complain of any right knee 
pain, that that knee was not examined.  Again, no x-ray 
studies of the right knee were performed, contrary to the 
Board instructions in the June 1997 remand.  An attempt was 
made to remedy this deficiency, but the appellant failed to 
appear for another VA examination scheduled on February 8, 
1999.  He was informed of this by supplemental statement of 
the case issued in May 1999, and he has not contacted the RO 
either to dispute his failure to appear for the scheduled VA 
examination, to explain his absence, or to request that 
another examination be scheduled.  

Absent competent medical evidence of a current right knee 
disability, much less of nexus between such right knee 
disability and an event in service, the Board must conclude 
that the claim is not well grounded under 38 U.S.C.A. 
§ 5107(a).  Under such circumstances, further evidentiary 
development by VA is not warranted or authorized under the 
law.  Morton v. West, 12 Vet. App. 477 (1999); 38 C.F.R. 
§ 3.326 (1999).  


ORDER

Service connection for a right knee disability is denied.  


REMAND

In the June 1997 remand of this appeal, the Board 
specifically directed the RO to consider and give 
"particular attention to the rating concerns enunciated at 
38 C.F.R. §§ 4.40 and 4.45 and by DeLuca [v. Brown], 8 Vet. 
App. at 206 [(1995)]" in rating the service-connected left 
shoulder disability.  In addition, the RO was to specifically 
document its consideration of 38 C.F.R. § 3.321(b)(1) in the 
rating process.  Neither of these Board directives has been 
followed by the RO.  

Although the RO has conceded that the appellant manifests a 
functional loss in the left shoulder due to limited motion, 
mild pain, and some weakness, as noted on the most recent VA 
examination, the RO has not discussed how these factors might 
affect the rating for the left shoulder at all, and the 
current 10 percent rating has been assigned based on malunion 
or nonunion of the scapula, instead.  In addition, the RO has 
failed to discuss application of 38 C.F.R. § 3.321(b)(1) to 
the present case.  (See rating action dated in May 1999.)  

The Board observes in this connection that the Court has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the Board has no choice other than to remand 
this case again for the following action:  

The RO should review the relevant 
evidence (scheduling a current 
examination only if necessary) and 
readjudicate the claim seeking an 
increased rating for the left shoulder 
disability.  In so doing, the RO must 
explain how the rating concerns 
enunciated at 38 C.F.R. §§ 4.40 and 4.45, 
and by DeLuca, 8 Vet. App. at 206 affect 
the evaluation of this disability.  The 
RO must also document consideration of 
38 C.F.R. § 3.321(b)(1) in connection 
with the rating of this disability.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the matter remaining 
at issue while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



